 In the Matter ofFRUiTVALE CANNINGCOMPANYandFooD, TOBACCO,AGRICULTURAL& ALLIED WORKERS UNION OFAMERICA,CIOandINTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMENAND HELPERSOF AMERICA, AFL, ANDCALIFORNIASTATECOUNCIL OF CANNERY UNIONS, AFL, AND CANNERY WORKERS UNION,20905,AFL,PARTIES TO THE CONTRACTCase No. 20-C-1432.-Decided October 31, 19 6Mr. David Aaron,for the Board.Messrs. Hadsell, Sweet, and Ingalls,byMr. S. P. Murman,of SanFrancisco, Calif., for the respondent.Messrs. Gladstein, Andersen, Resner, Sawyer, and Edises,byMr.Bertram Edises,of Oakland, Calif., for the C. I. 0.Messrs. Tobriner and Lazarus,byMr. Mathew 0. Tobriner,of SanFrancisco, Calif., for the A. F. L.DECISIONANDORDEROn June 17, 1946, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the respondent and theA. F. L. filed exceptions to the Intermediate Report and supportingbriefs.On October 1, 1946, the Board heard oral argument at Wash-ington, D. C., in which the A. F. L. and the C. I. 0. participated.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed., The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, except insofar as his findings are modified below.The Trial Examiner found that, after the Board had determinedthat there existed a question concerning representation' which the1Matter ofBercut-Richard8 Packing Company, et al.,64N. L. R B. 13371 N. L. R. B, No. 75.488 FRUITVALE CANNING COMPANY489Board thereafter 2 specifically reserved for its own determination, thecontract between the respondent and the A. F. L. became auto-inatically renewed on March 1, 1946.The respondent gave full effectto the renewal of the contract by continuing to enforce the union se-curity provisions thereof and by relying on its terms for discriminat-ing in other respects between the A. F. L. and the C. I. 0., as morefully detailed in the Intermediate Report.We agree with the TrialExaminer's conclusion that the contract, as automatically renewedunder the circumstances present here, afforded no justification fordiscriminating between the two unions here involved and that the re-spondent engaged in unfair labor practices within the meaning of Sec-tion 8 (1) and (3) of the Act by such discrimination.'In view of our opinion that we shall effectuate the policies of theAct by the remedial order herein, we find it unnecessary to determinewhether the renewal of the contract constituted an unfair labor prac-tice apart from its enforcement by the respondent.The Board there-fore does not adopt so much of the Trial Examiner's findings as holdsthat the mere automatic renewal of the earlier agreement violated theAct.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Fruitvale Canning Com-pany, Oakland, California, and its officers, agents, successors, and as-signs shall:1.Cease and desist from:(a)Discouraging membership in Food, Tobacco, Agricultural ^CAlliedWorkers Union of America, CIO, or any other labor organiza-tion of its employees, by discriminating in regard to the hire or tenureof employment or any term or condition of employment of any of itsemployees ;(b)Recognizing California State Council of Cannery Unions, AFL,and Cannery Workers Union, 20905, AFL, as the exclusive repre-sentative of employees in its Oakland plant, for the purpose of col-lective bargaining, unless and until said organization or organizationsshall have been certified by the National Labor Relations Board asthe exclusive representative of such employees;(c)Giving effect to its contract dated July 10, 1943, and renewedas of March 1, 1946, with California State Council of Cannery Unions,AFL, and Cannery Workers Union, 20905, AFL, or to any exten-2Matter ofBercut-Richards Packing Company, et al.,65 N.L. R. B. 1052, 1057.8 Cf.Matter of Flotill Products,Inc.,70 N. L. R. B. 119;Matterof Lincoln Packing Coin-pany,70 N L R. B. 135, Matterof G. W Hume Company, 71N. L. R. B. 533. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion, renewal, modification, or supplement thereof, or to any super-seding contract with those labor organizations, or any other labororganization or affiliate thereof, unless and until said organizationor organizations shall have been certified by the Board as the exclu-sive representative of employees in its Oakland plant;(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Food, Tobacco, Agricul-tural & Allied Workers Union of America, CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from California StateCouncil of Cannery Unions, AFL,, and Cannery Workers Union, 20905,AFL, as the exclusive representative of employees in its Oaklandplant for the purpose of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment,unless and until said organization or organizations shall have beencertified by the National Labor Relations Board as the representativeof such employees;(b)Post at its plant at Oakland, California, copies of the notice at-tached to the Intermediate Report herein, marked "Appendix A." 4Copies of said notice, to be furnished' by the Regional Director forthe Twentieth Region, shall, after being duly signed by the respon-dent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;(c)Notify the Regional Director for the Twentieth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.DIR. JAMES J. REYNOLDS, JR., took no part in the consideration of theabove Decision and Order.°This notice, however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words "THE RECOINIIIEND ATIONS OF A TRIAL EXAMINER" andsubstituting-in.lieu thereof the words "A DECISION AND ORDER" In the event thatthis order is enforced by decree of a Circuit Court of Appeals, there shall be-inserted, beforethe words "A Decision and Order," the words : "A DECREE OF THE UNITED STATESCIRCUIT COURT OF APPEALS ENFORCING." FRUITVALE CANNING COMPANYINTERMEDIATE,REPORT491ilfrDavid Ani on,for the Board.Messrs. Hadsell, Sweet, and Ingalls.by Mr.S.P.Merman,of San Francisco,Calif., for the respondent.Messrs, Gladstein, Andei see, Resner, Sawyer and Edises, by Mr. BertramLdtses,of Oakland, Calif., for the C. I. 0.Messrs.Tobrtner and Lazar its,by Mr.Mathew 0. Tobi trier,of San Francisco,Calif , for the A. F LSTATEMENT OF THE CASEUpon a first amended charge duly filed on March 21, 1946, by Food, Tobacco,Agriculture and Allied Workers Union of America, CIO, herein called the C. I 0.,the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Twentieth Region (San. Francisco, California), issued its com-plaint on April 30, 1946, against Fruitvale Canning Company, herein called therespondent, alleging that the respondent had engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the ActCopies of the complaint and notice of hearing wereduly served upon the C. 1. 0., the respondent and three affiliates of the AmericanFederation of Labor, namely the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, herein called the Teamsters,California State Council of Cannery Unions, herein called the Council, andCannery Workers Union, 20905, herein called the Local, designated in the coin-plaint as parties to the contractThe Council and the Local are collectivelyreferred to herein as the A. F L.With respect to the unfair labor practices, the complaint alleged in substance:(1) that on July 10, 1943, the respondent executed a collective bargaining agree-ment with the A. F. L ; (2) that on or about May 1945, respondent recognizedthe Teamsters as the successor to the interest in said contract which terminatedon February 28, 1946;' (3) that respondent since on or about March 1, 1946.has onforded and given effect to said contract although respondent knew onor about said (late that the question of representation of its employees was stillpending and unresolved before the Board and that the Board in its supple-mental decision on February 15, 1946, in theMatlei of Ber-cat-Richards PackingGo., et al.;had provided that while the question of representation was unresolved,and pending a new election, the respondent should not grant exclusive recogni-tion to any union; (4) that said contract is illegal and void; and (5) that bysaid acts the respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.The respondent thereafter filed its answer wherein it admitted the allegationsin the complaint as to the nature and extent of the respondent's business andthe execution of the collective bargaining contract with the A F. L ; but deniedthat said contract is illegal and void, that the respondent recognized theTeamsters as the successor to the interest in said contract of the A. F. L , andthe commission of any unfair labor practicesThe answer also contains a nurn-her of special defenses to the complaintThe A. F. L. filed an answer at thehearing wherein it denied all allegations of the complaint pertaining to thealleged unfair labor practicesThis answer also contains a separate defensePursuant to notice. a hearing was held at San Francisco, California, on May 16and 22, 1946, before the undersigned Trial I,ilxaminer, duly designated by the'The complaint alleged the date to be February 29, but this error was corrected by mo-tion to amend at the hearing2Case No 20--R-1414,et al ,65N L R B. 1052 492DECISIONSOF NATIONALLABOR RELATIONS BOARDChief Trial ExaminerAt the hearing the Board, the respondent, the A F. L.,and the C. I. 0. were represented by counsel.All parties participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence hearing upon the issuesAt theopening of the hearing, the A. F L filed a written motion to dismiss the coin-plaint.At the request of counsel for the A F. L. ruling on the motion wasdeferred until all evidence had been submitted, at which time ruling on themotion was reservedThe motion is now denied. At the conclusion of theBoard's case, the respondent moved to dismiss the complaintThe motion wasdeniedThe respondent renewed its motion to dismiss at the close of the hear-ing.Ruling was reserved.The motionto dismiss is -now denied.At the con-clusion of the evidence the Board's counsel moved to conform the pleadings tothe proof as to formal matters such as names and dates. The motion was grantedover the respondent's objection.The parties, except the C. I. 0., argued orallyon the record before the undersigned at the close of the hearingAll the partieswere afforded an opportunity to file briefs with the undersignedNo briefs havebeen filed.Upon the entire record and from his observation of the witnesses, the under-signed makesthe followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTFruitvale Canning Company is a California corporation operating a plant atOakland, California, where it is engaged in the'canning and processing of fruitsand vegetables.Respondent, in the course and conduct of its business, causes,and at all times herein mentioned continuously has caused in excess of 75 per-cent of the products of its said plant, valued at in excess of $5,000,000 annually,to be sold and transported in interstate and foreign commerce from its saidOakland plant to States and territories of the United States other than theState of California, and to foreign countries.In the course of its canning operations, the respondent steadily employs ap-proximately 250 persons, but at times employs up to 900, depending upon thepackinvolved.The respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATIONS INVOLVEDFood, Tobacco, Agricultural and Allied Workers Union of America, CIO;International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL; California State Council of Cannery Unions, AFL; and Can-nery Workers Union, 20905, AFL, are labor organizations admitting to member-ship employees of the respondent.III.THE UNFAIR LABOR PRACTICES1.BackgroundOn July 10, 1943, the respondent and the Council and the Local executed anagreement which contains the followingclauses:'S Prior contracts between the respondent and the A. F L. were introduced in evidence.The undersigned, however, finds that comment upon them is unnecessary in order to deter-mine the issues in the instant proceeding.There is no substantial evidence in the casethat on or about May of 1945 the respondent recognized the Teamsters as the successor tothe interest in the above-mentionedcontract of the A.F. L., as alleged in the complaint. FRUITVALE CANNING COMPANY4931.That the contents of the printed agreement which represents a col-lective bargaining agreement between the CALIFORNIA PROCESSORS ANDGROWERS, INC, and the AMERICAN FEDERATION OF LABOR and theCALIFORNIA STATE COUNCIL OF CANNERY UNIONS and the CAN-NERY WORKERS UNIONS chartered by the AMERICAN FEDERATION OFsame is hereby reaffirmed, and adopted as to all its contents, with thepro0sioils embodied in such printed amendments attached thereto (exceptinghowever in reference or references to the CALIFORNIA PROCESSORS ANDGROWERS, INC., that in their place and stead shall be substituted thename of the cannery or canneries signatory hereto, as though they weredirect parties thereto) and the contents of said printed agreement andprinted amendments thereto are hereby incorporated herein by this referencein same force and effect as if fully set forth herein.2 That the terms of said agreement in their entirety shall be operativeas of the date hereof, subject to acceptance in writing by all parties hereto.As to the contract term, the printed agreement referred to in Clause No. 1above contains the following :Section 18 TERM OF AGREEMENTThe term of this agreement shall be until March 1, 1945, provided, however,that either party may, by written notice given fifteen (15) days prior toDecember 31, 1943, or fifteen (15) days prior to December 31st of any subse-quent year during the life of this agreement, reopen the same for theadjustment of wages, hours and working conditions.Any changes desiredshall be reduced to writing and delivered to the other party prior to, andnegotiations must start not later than, the first business day in Januarynext following receipt of such written notice and such negotiations mustbe completed before March 1st of the same year In the event that thisagreement shall not have been modified previously, and in the event thatno notice shall be given by either party to the other, as hereiuabove provided,then the terms of this agreement shall automatically be extended for anadditional period of one (1) year, and thereafter shall automatically beextended from year to year unless one of the parties shall give notice tothe other of a desire to modify said agreement, at least fifteen (15) daysprior to December 31st in any following year of the life of this agreement.In the event that such notice is given prior to December 31st as hereinaboveprovided, and negotiations are begun, the terms of the agreement as ofthe date of such notice shall remain in full force and effect during anduntil the following March 1st, and if negotiations continue beyond suchdate by mutual agreement, any agreement reached thereafter shall be effec-tive retroactively to said March 1st. In the event no agreement is reachedby said March 1st, however, either party may give notice to the other ofthe termination of negotiations and thereby cancel said negotiations andthis agreement.The contract also contains a type of preferential hiring clauseOn or about October 5, 1945, and subsequent to a hearing, the Boaid enteredan order and directed that an election be held among the respondent's employeesat its Oakland plant, as a separate appropriate bargaining unit, apart from thatof California Processors and Growers, IncPursuant to said direction, anelection was conducted on or about October 17, 1945. In this election 56 voteswere cast for the A. F. L. and 178 votes were cast for the C. I. 0 On orabout February 15, 1946, the Board issued a supplemental decision and order in 494DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich it directed that the election should be set aside and that a new electionshould be conductedIn its supplemental decision and older the Board statesas follows :While we view the record as requiring this result. we reach it withconsiderable reluctance because it means that the employees will have nobargaining representative to negotiate an exclusive collective agreement tocover the coming season, until a new election can be held which mayresult in one of the rival unions being certified.The current AFL contractwill expire on March 1, and since the legal effect of the foregoing determina-tion is to keep the question of representation pending before the Board,none of the unions is entitled to an exclusive status as the bargainingagent after that date. In accordance with well-established principles, theemployers may not, pending a new election, give preferential treatment toany of the labor organizations involved, although they may recognize eachone as the representative of its members In this state of the record, nolegal effect may be given the closed-shop provision contained in the currentcollective agreements after their exliiration date; the inclusion of anysuch provision in any new agreements. or action pursuant thereto, wouldclearly be contrary to the proviso in Subsection 8 (3).Nothing in our de-cision, however, should be construed as requiring any change in the sub-stantive conditions of employment now existing by virtue of the foregoingagreements.No canning operations were performed at the respondent's plant during 1046until April 2, at which time the spinach pack was commenced It appearsthat the spinach pack was completed during April2.The discriminatory acts of the respondentOn or about March 6, 1946, Claudia Williams and James Cuthill, representa-tives of the C. I 0 , had a conference at the plant office with A D Poggetto andGeoige E Smitman, president and secretary-treasurer, respectively, of therespondent, and Dan Hadsell, respondent's attorney.During the conferencethe C I. O. representatives requested permission to enter the plant on the samebasis as afforded representatives of the A. F. L, and for a check-off of C I 0dues, but their requests were refused.Hadsell stated, in substance, that heconsidered the contract with the A F L. to be in full force and effect, sinceit contained an automatic renewal clause ; that he was so advising the respond-ent; that the representatives of the A. F L would have full access to the plantaccordingly ; and that the pay-roll check-off for the A F L dues would continue 4As heretofore related, the first canning operation for 1946 started with thespinach pack on April 2.Workers for this pack were hired in, accordance witha seniority list maintained by the respondent for a number of yearsRespondentnotified its employees to come to the plant in order to register.Registration4Williams-testified to the above conversation and the undersigned credits hci testimonyin this iespectHadsell was unable to attend the hearingSmitmmn denied that Fliidsellhad retused permission to the C I 0 to enter the plantHe testified that Hadsell stated,that the respondent had not determined its policy as of that time and that his recommionda-tions to the mespondent would be a day to day propositionThe statement that iepresen-tatives of the A F L were to he admitted to the plant was denied, in effect, by bothPoggetto and Smitinan who testified that the plant watchmen had standing orders toexclude all persons except employees from the "plant." as distinguished from the office.Williams' version of the cons ersation,it cotitirined, however; by the actions of the i espond-ent, hereinafter set foith FRUITVALE CANNING COMPANY495of workers for the pack was performed in the personnel office inside the plantand took place shortly before April 2.`Before employees were registered by the respondent, it required them firstto be approved by the A. F. L. and to sign authorization cards for pay-roll deduc-tions of A. F. L. dues.Respondent made available to representatives of theA. F. L. a room in the plant for this purpose.' The union dues were deductedfrom the wages of employees by the respondent during the spinach pack.Marcella Wood, an International Representative of the C. I. 0., testified andthe undersigned finds that on April 2, 1946, three identified representatives ofthe Teamsters continuously walked into and out of the plant without beingmolested by the watchman who was present at the time.At some time during the fist week of the spinach pack, or shortly afterApril 2,Williams and two other representatives of the C. I. O. had anotherconference with Poggetto and Smitman at the respondent's office.During thisconversation the C. I. O. representatives advised Poggetto that representativesof the A. F. L. were being permitted to enter the plant and that employees whowere working were being required to clear with and pay dues to the A. F. L.Poggetto replied that he did not know whether or not the A. F. L. representativeswere in the plant.The C. I. 0 representatives renewed their demand that theybe permitted inside the plant but Poggetto refused the request.`Immediately after the above conversation, the C. I. O. representatives at-tempted to enter the plant proper, but were refused admittance by the watch-man at the gateWilliams testified that at that time she saw a womanrepresentative of the A. F. L. in the plant and the undersigned credits hertestimony in this connection s3.Concluding findingsThere is no dispute in the case that at the two conferences between the C. I O.and the respondent the C. I. O. requested that it be treated on an equal basis withsWilliams testified that employees were registering for work on March 6,whereas bothPoggetto and Smitman testified that registration took place on March 20 or 21.LouiseVarela, a witness for the Boaid,testified that she registered about one week before shestarted work.The undersigned believes that it is unnecessary to resolve this conflict, as thedate is not materialto theissues in the case9Louise Varela testified in substance and without contradiction, that when she went tothe plant to register,her foielady, Farrell,told her that she would have to clearwith theA. F. L beforeshe could register for work;that in a loom of the plant she then talked to awoman identified by her as "Mabel" and who was one of the three women in the roominterviewing employees,thatMabelrequired her to prove that she was not delinquent inher A F L. dues;that Mabel refused to send her to the iespondent's office to register whenshe (Varela)would not sign the check-off authorization card;that after she signed theauthorization card Mabelgaveher ayellowslip of paper which she then took to therespondent's office , and that a girl in the office, upon presentation of the yellow slip ofpaper, gave her a button which entitled her to work.The undersigned finds that the threewomen including Mabel, concerning whom Varela testified,were representatives of theA F L. The above facts were not denied by the iespondent,except that Poggetto testifiedthat representativesof the A. F L.were not given permission to enter the plant.How-ever,neither Poggetto nor Smitman appeared to be familiar with the registration pro-cedure and did not specifically deny that registration took place as outlined above.iWilliams testified to the above conversation and the undersigned credits her testimonyin this respect.The substance of the conversation was not denied by eitlier-Poggetto orSmitman.However,Poggetto stated that the conversation took place on March 20 or 21and Smitman testified that it took place on March 21.Williams was certain in her testi-mony that the meeting took place while the plant was in production,althoughshe was notsure as to the exact date.Williams was unable to identify the representative of the A. F. L.by name.717734-47-vol. 71-33 496DECISIONSOF NATIONALLABOR RELATIONS BOARDthe A. F. L Nor is there any dispute that the respondent refused to grant a check-off of the C. I. 0 dues and permission for C. I. O. representatives to enter theplant.The fact that the respondent did deduct A F. L dues stands uncontra-dicted.Further, the undersigned has found above that prospective workers forthe spinach pack were -required to prove membership in good standing in theA. F L. and to sign authorization cards for a dues check-off before being per-mitted to register for work and that A F L. representatives were permitted toenter theplantwhile 0 I. 0 representatives were excluded. These facts alsostand undeniedexcept for the testimony of Poggetto and Smitman that standingorders wereissuedto the watchman to exclude all but employees from the plant.In this connection it is worthy of note that Hadsell stated at the conference onMarch 6 thatin hisopinion the contract with the A. F L was valid. This state-ment of Hadsell was admitted by both Poggetto and Smitman It is clear that therespondent accepted Hadsell's opinion and accordingly recognized the A F Las the exclusive bargaining representative of its employees, disregarding thewarning inthe Board's supplemental decision of February 15, 1946Respondent apparentlyrelieson the validity of its contract with the A F L.as justification for its actions.' In this connection the respondent contends thatthe contract was automatically and validly renewed for one year in accordancewith Article 18 thereof and runs from December 31, 1945 to December 31, 1946.The undersigned finds no merit in the contention that there was a valid renewal.Article 18 of the contract clearly specifies the term of the contractas runninguntil March 1.On October 5, 1945, the Board directed an election. The election was held on orabout October 17, and in the election a majority of the respondent's employeesindicated its preference for the C. I 0 as bargaining agentObjections to theelection were filed by the A F. LOn the basis of these objections the Boardset asidethe results of the election in its supplemental decision of February 15,1946,and orderedthat a new election be held, but did not dismiss the petition ofthe C. I. O. for certificationTherefore, it is clear that as a matterof law a ques-tion concerning representation was pending before the Board from at least the(late of the direction of the election on October 5, 1945, and is still pending beforethe Board. So that even if the contract term ran to December 31, 1945, and wasautomatically renewed for a period of 1 year since neither party gave notice ofintention to terminate 15 days prior to December 31, as respondent contends,nevertheless the renewal of the contract was invalid since the question concerningrepresentation was pending as of that timeAs stated in the Board's decision itv. ould be illegal for the respondent to grant exclusive recognition or preferentialtreatment to any labor organization after the expiration date of the contract andpending a new election.The above pronouncement by the Board in theBercut-Richai dscasewasmerely a statement of "well established principles" of law and served as a warn-ing to the respondentEven if the Board had deleted the above statement ofestablished principles from its supplemental decision, the respondent would havebeen bound thereby '0 Accordingly, the undersigned also finds no merit in the° The evidence shows that neither party to the contract gave the required notice 15 daysprior to December 31, 1945, in accordance with Article 18 of said contract.10 In theMatter of Phelps Dodge Copper Products Corporation, Habnrshaw Cable andWire Division,63 N L It B 686, wherein the Board states at page 687We are of the opinion that if, during the pendency of an election directed by the Boardto resolve a question concerning representation,an employer extends or renews anexisting contract with a labor organization, or makes a new one, he violates the Actinsofar as that organization is accorded recognition as exclusive bargaining representa- FRUITVALE CANNING COMPANY497respondent's contentions to the effect that the Board's pronouncement [citedabove] in its decision of February 15, 1946, was invalid and void and that theinstitutionand maintenance of proceedings under Section 9 of the Act, "- donot, prior to the conclusion thereof with the certification of a bargaining agentother than the bargaining agent who represented employees in making a collec-tive bargaining agreement prior to the institution of such proceedings, invalidateany such collective bargaining agreement which remains in effect according toits terms while said proceedings are in progress and remain unconcluded "The undersigned therefore finds that the respondent's contract, as renewed,with the A ,F L is illegal and voidBy its action in requiring employees to first obtain clearance from the A. F L.before permitting them to register for work, the respondent clearly was ac-cording full foi ce and effect to the terms of the preferential hiring provisionin the contract, and the undersigned so findsSuch action on the part of theiespondent was clearly contiary to the proviso in Section 8 (3) of the Act, sincethe contract had terminated on March 1, 1946, and the question of representa-tion was then pending before the Board. The evidence in the case not only showsthat the respondent renewed and gave full force and effect to its contract withthe A. F L, but furthershowsthat the respondent gave prefential treatmentto the A F I, by excluding C I 0 representatives from the plant and otherwiseiefused the C I 0 's requests for treatment on an equal basis with the A. F. L.Accordingly, the undersigned finds that the respondent, by renewing its contractwith the A F L on March 1, 1946, by giving full force and effect to the provisionsof said contract on and after March 1, 1946, and by otherwise giving preferentialtreatment to the A F. I, over the C. 1 0, with knowledge of the pending proceed-ingsbefore the Board for the determination of representatives, indicated itsapprovalof theA. F. L., encouraged membership therein, discouragedmember-ship in the C. I. 0, and thereby rendered unlawfulassistanceto the A. F. L,which interfered with, restrained and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.The undersigned further finds that by the provisions of its contract with theA. F L, as renewed on March 1, 1946, the respondent has discriminated inregard to the terms and conditions of employment of its employees in order toencourage membership in the A. F. L. and to discourage membership in theC. I. 0 by compelling them to clear with the A. F. L. before permitting them towork, and has thereby engaged in and isengagingin unfair labor practiceswithin themeaning ofSection S (3) of the Act.IV THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, it will be recommended that it cease and desist therefrom, andtake certain action necessary to effectuate the policies of the Act.It has been found that the respondent has unlawfully assisted the A F. L. tothe detriment of the C. I. O. by recognizing and renewing its contract with theA. F. L., as the exclusive representative of its employees.Accordingly, it willbe recommended that the respondent cease and desist from recognizing theA F. L as the exclusive representative of its employees and from giving effecttide or employees are required to become or remain members thereof as a condition ofemploymentSee algoMatter of Midwest Piping and Supply Co , Inc,63 N L. R B 1060,Matter of]Rustic Stop Nat Corporation,51 N. L It. B 694,enf'd 142 F(2d) 371(C. C A 8), cert.den. 323 U S. 722 498DECISIONSOF NATIONALLABOR RELATIONS BOARDto its contract with the A. F. L., as renewed on March 1, 1946, or to any extension,renewal, modification or supplement thereof, until such time as that organizationis certified by the Board as the exclusive representative of the respondent'semployees.Nothing herein, however, should be construed as requiring the respondent tovary any wage, hour, seniority or other substantive features of its relations withthe employees themselves, which the respondent has established in the perform-ance of said contract, or to prejudice the assertion by the employees of anyrights they may have under said contract.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAw1.Food, Tobacco, Agricultural & Allied Workers Union of America, CIO;International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL; California State Council of Cannery Unions, AFL; andCannery Workers Union, 20905, AFL, are labor organizations within the meaningof Section2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to terms and conditions of employment, therebyencouraging membership in California State Council of Cannery Unions, AFL,and Cannery Workers Union, 20905, AFL, and discouraging membership in theFood, Tobacco, Agricultural and Allied Workers Union of America, CIO, therespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Fruitvale Canning Company, Oakdale,California, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Food, Tobacco, Agricultural and AlliedWorkers Union of America, CIO, or any other labor organization of its employees,by discriminating in regard to terms and conditions of employment;(b)Recognizing California State Council of Cannery Unions, AFL, and Can-nery Workers Union, 20905, AFL, as the exclusive representative of any of itsemployees, in its Oakland plant, for the purposes of collective bargaining unlessand until said organizations, or either of them, shall have been certified by theNational Labor Relations Board as the exclusive representative of such employees ;(c)Giving effect to its contract dated July 10, 1943, and renewed as of March 1,1946, with California State Council of Cannery Unions, AFL, and Cannery Work-ers Union, 20905, AFL, or to any extension, renewal, modification, or supplementthereof, or to any superseding contract with those labor organizations or anylabor organizations or affiliate thereof, unless or until said organizations, oreither of them, shall have been certified by the Board as the representative of theemployees in its Oakland plant ; FRUITVALE CANNING COMPANY499(d) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form, join or assistFood, Tobacco, Agricultural and Allied Workers Union of America, CIO, or anyother labor organization, to bargain collectively through representatives of theirown choosing and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Withdraw and withhold all recognition of California State Council ofCannery Unions, AFL, and Cannery Workers Union, 20905, AFL, as the exclusiverepresentatives of any of its employees in its Oakland plant, for the purposes ofcollective bargaining, with respect to rates of pay, wages, hours of employment,and other conditions of employment, unless and until said organizations, or eitherof them, shall have been certified by the National Labor Relations Board as theiepresentatives of such employees;(b)Post at its plant at Oakland, California, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Twentieth Region shall, after being duly signed byrespondent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced or covered by any other material ; ,(c)File with the Regional Director for the Twentieth Region on or beforeten (10) days from the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent has com-plied with the foregoing recommendationsIt is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Di-rector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C, an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereofImmediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date of theorder transferring the case to the Board.Any party desiring to submit a briefin support of the Intermediate Report shall do so within fifteen (15) days fromthe date of the entry of the order transferring the case to the Board, by filingwith the Board an original and four copies thereof, and by immediately servinga copy thereof upon each of the other parties and the Regional DirectorJoHN H. EADIE,Dated June 17, 1946.Trial Examiner. '00DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT recognize CALIFORNIA STATE COUNCIL OF CANNERYUNIONS, AFL, and CANNERY WORKERS UNION, 20905, AFL, as theexclusive representative of any of our employees in our Oakland plant, forthe purposes of collective bargaining, unless and until said organizations,or either of them, shall have been certified by the Board as the representativeof such employees.WE WILL NOT give effect to our contract dated July 10, 1943, and renewed asofMarch 1, 1946, with CALIFORNIA STATE COUNCIL OF CANNERYUNIONS, AFL, and CANNERY WORKERS UNION, 20903, AFL, or to anyextension, renewal, modification or supplement thereof, or to any supersedingcontract with said labor organizations, or either of them, unless and untilsaid organizations, or either of them, shall have been certified by the Boardas the representative of the employees in our Oakland plantWE WILL NOT in any like or related manner interfere with, restrain, or coerceour emplo3 ees in the exercise of their right to self-organization, to form labororganizations, to join or assist the FOOD, TOBACCO, AGRICULTURALAND ALLIED WORKERS UNION OF AMERICA, CIO, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection.All our employees are free to become or remain ineinbers of the FOOD, TO-BACCO, AGRICULTURAL AND ALLIED WORKERS UNION OF AMERICA,CIO, or any other labor organizationWe will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.FRUITVALE CANNING COMPANY,Employer.Dated------------------BS -------------------- ---------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.